EXHIBIT 10.4


usdocs114064631v22020_image1.jpg [usdocs114064631v22020_image1.jpg]
—————————————————————————————————————————————


usdocs113828569v62020_image2.gif [usdocs113828569v62020_image2.gif]


/$GrantDate$/


Dear /$ParticipantName$/:


We value your contributions and are therefore pleased to grant you this award of
performance based Phantom Units (the “PA”) under the Western Gas Equity
Partners, LP 2012 Long-Term Incentive Plan (“the Plan”), Section 6(h). This PA
is subject to all terms and conditions of the Plan and the provisions of this
Award Agreement. Unless defined herein, capitalized terms shall have the meaning
assigned to them under the Plan. For the avoidance of doubt, references in the
Plan to (i) the “Company” mean Western Midstream Holdings, LLC, and (ii) the
“Partnership” mean Western Midstream Partners, LP.


Effective {INSERT GRANT DATE} (“Grant Date”), you have been awarded <INSERT
NUMBER> PA units as your target (“Target”). The value of this PA, if any, will
be dependent upon the Partnership’s return on assets (“ROA”) over the specified
three-year performance period that begins <INSERT BEGIN DT> and ends <INSERT END
DT> (the “Performance Period”). At the end of the Performance Period, your
Target will vest based on the performance outcome.


The maximum number of PA units that you can earn during the Performance Period
will be calculated as follows {<INSERT NUMBER> x 200%}, with actual payout based
on the Company’s ROA ranking as described below.


Each PA unit represents the value of one common unit in the Partnership (“Common
Unit”). The payout of this PA is contingent upon the Company’s ROA during the
Performance Period. The ROA measure provides an internal measure of the
Company’s efficient use of capital and will be calculated for each year during
the Performance Period as follows:


Adjusted EBITDA divided by average Consolidated Total Assets


The actual number of PA units you will earn for the Performance Period is based
upon the Company’s average ROA for the Performance Period as follows:


















usdocs114064631v22020_image3.jpg [usdocs114064631v22020_image3.jpg]

--------------------------------------------------------------------------------



, 2020
Page 2


WES ROA
Payout as a % of Target
19%
200%
18%
175%
17%
150%
16%
125%
15%
100%
14%
75%
13%
50%
12%
25%
11%
0





In the event performance falls between a whole percentage listed in the table
above, the payout will be interpolated linearly.


For example, if you were awarded 1,000 target PA units and the Company’s ROA for
the Performance Period is 16%, you will receive 1,250 Common Units (1,000 x
125%) at the end of the Performance Period (subject to the other terms and
conditions of this Award Agreement).


After the end of the Performance Period, payment for PA units will be made in
Common Units, which will be issued to you as promptly as practicable after the
Board of Director’s certification of attainment of the ROA (which such payment
and certification shall occur no later than 70 days following the end of the
Performance Period), and in any event no later than the 15th day of the third
month following the end of the first taxable year in which the Performance
Shares are no longer subject to a substantial risk of forfeiture.


The number of PA units that vest shall be paid in the form of Common Units and
such Common Units shall be delivered to you into a Merrill Lynch brokerage
account, provided, however, that the number of Common Units delivered to you
will be reduced by applicable payroll and other tax withholdings unless you have
made other arrangements acceptable to the Company and the Employer in accordance
with Section 8(b) of the Plan.


The PA will have tandem distribution equivalent rights (“DERs”), subject to the
same forfeiture provisions as the PA itself. During the vesting period, you will
receive an in-kind payment on this PA equal to the distribution paid to holders
of Common Units based on the number of Common Units issuable under this PA
assuming performance at Target. The DER payment amount will be converted, as of
the applicable distribution payment date, into a number of Common Units by
dividing the aggregate DER payment amount for the applicable distribution
payment date by the Fair Market Value of one Common Unit on the distribution
payment date.





--------------------------------------------------------------------------------



, 2020
Page 3


The resulting number of Common Units will be paid to you no later than March 15
of the calendar year following the applicable distribution payment date in the
form of Common Units and such Common Units shall be delivered to you into a
Merrill Lynch brokerage account, provided, however, that the number of Common
Units delivered to you will be reduced by applicable payroll and other tax
withholdings unless you have made other arrangements acceptable to the Company
and the Employer in accordance with Section 8(b) of the Plan. There will be no
reconciliation or catch up payment with respect to DERs based on the actual
number of Common Units, if any, actually issued in respect of the PA at the end
of the Performance Period based upon attainment of the performance criteria set
forth above.


The grant of this Award requires your acceptance of the PA and its terms and
conditions. By acknowledging receipt of this Award Agreement and signifying
acceptance online through your Merrill Lynch account, you accept and agree to
abide by the terms and conditions under the Plan and the provisions of this
letter. If you fail to accept the PA on or before the 60th day following the
Date of Grant, then, notwithstanding any other provision of the Award Agreement,
you shall forfeit all rights under the PA (including all units and any DERs with
respect thereto) and the PA will become null and void.


All of your unvested PA units will be immediately forfeited if your employment
with Western Midstream Services, LLC (the “Employer”) terminates for any reason
prior to a Change in Control, except as provided in the paragraph below.


In the event of (i) your death, (ii) your disability (as determined by the
applicable long-term disability program in which you participate or were
eligible to participate) (“Disability”), the PA units will no longer be
conditioned upon your continued employment and will be paid to you pursuant to
the terms and conditions above based on the level of achievement of ROA through
the end of the Performance Period or the date of the Change in Control, as
applicable. If you are terminated by the Employer without Cause or retire with
the consent of the Company (“Retirement”) (each of the foregoing, a “Pro-Rata
Vesting Event”), then the number of unvested PA units will be reduced on a pro
rata basis to the number obtained by multiplying the total number of PA units
granted by a fraction, the numerator of which is the number of days between the
beginning of the Performance Period and the Pro-Rata Vesting Event and the
denominator of which is the total number of days in the Performance Period. Such
remaining pro rata PA units shall no longer be conditioned upon your continued
employment and will be paid to you pursuant to the terms and conditions above
based on the level of achievement of ROA through the end of the Performance
Period or the date of the Change in Control, as applicable, and all other PA
units shall be immediately forfeited.







--------------------------------------------------------------------------------



, 2020
Page 4


Notwithstanding the preceding provisions of this Award Agreement, the following
provisions shall apply in the event a Change of Control occurs prior to the end
of the Performance Period and while your PA units remain outstanding, subject to
Section 7(c) of the Plan:


(i)
The Company’s ROA shall be determined as if the date upon which the Change of
Control occurs (the “Change of Control Date”) is the last day of the Performance
Period, and a preliminary calculation of the value of the earned PA units for
the Performance Period will be made as of such date (the “Preliminary PA Unit
Amount”), which amount will be equal to your Target multiplied by the applicable
percentage under the “Payout as % of Target” column of the table above based on
the Company’s ROA for the shortened Performance Period (for purposes of this
calculation, ROA for any partial year will be annualized);



(ii)
On the Change of Control Date, the earned amount of your PA units as determined
under clause (i) above may be converted into restricted equity units in respect
of the common equity security of the successor or surviving entity (the
“Surviving Company”), the number of which shall be determined equitably and in
good faith by the Committee based on the relative equity values of the
Partnership and the Surviving Company;



(iii)
Each such restricted equity unit shall be credited with dividend equivalents (in
a manner similar to that provided in this Award Agreement above), which dividend
equivalents shall be paid, less applicable taxes, at such time as the restricted
equity units to which they relate vest and settle;



(iv)
Subject to the provisions of clause (v) below, (A) each such restricted equity
unit shall vest on the last day of the Performance Period (determined without
regard to the occurrence of the Change of Control) and the payment amount with
respect thereto shall be based on the fair market value of the common equity
security of the Surviving Company as of the last day of the Performance Period
(determined without regard to the occurrence of the Change of Control) and (B)
the payment amount, less applicable withholding taxes, shall be paid to you in
cash or in unrestricted equity of the Surviving Company within 10 days after the
end of the Performance Period (determined without regard to the occurrence of
the Change of Control); and



(v)
If following a Change in Control, your employment is terminated by the Employer
without Cause, you resign your employment for Good Reason, you die or your
employment terminates due to your Disability, then the earned amount of your PA
as determined under clause (i) above (including, as applicable, any






--------------------------------------------------------------------------------



, 2020
Page 5


restricted equity units into which your PA has been converted) shall immediately
vest and be paid within 10 days. In the event of your Retirement after the
Change of Control date, a pro-rated portion of the earned amount of your PA as
determined under clause (i) above (including, as applicable, a pro-rated portion
of any restricted equity units into which your PA has been converted) shall
immediately vest and be paid within 10 days. The pro-rated portion described in
the foregoing sentence shall be based on a fraction, the numerator of which is
the number of days between the Vesting Start Date and the Retirement date and
the denominator of which is the number of days between the Vesting Start Date
and the end of the Performance Period (determined without regard to the Change
of Control).


(vi)
Except as set forth in clause (v) above, if your employment terminates after a
Change in Control but before the end of the Performance Period (determined
without regard to the Change of Control), then your PA will be immediately
forfeited.



For purposes of this Award Agreement, (I) “Good Reason” means (i) your duties
and responsibilities as an employee are materially and adversely diminished in
comparison to the duties and responsibilities enjoyed immediately prior to the
Change in Control, (ii) your base salary is materially reduced in comparison to
the base salary enjoyed immediately prior to the Change in Control, (iii) the
aggregate value of your base salary plus target incentive compensation (target
annual bonus plus target annual long-term incentive award opportunity) is
materially reduced in comparison to the aggregate value of your base salary plus
target incentive compensation immediately prior to the Change in Control, (iv)
you are required to be based at a location more than 25 miles from the primary
location where you were based and performed services immediately prior to the
Change in Control, (v) you are required by the Employer to take an assignment or
position that requires you to travel on frequent overnight trips resulting in
extended stays away from home on a consistent basis and to a substantially
greater extent than was required immediately prior to the Change in Control
(this provision excludes assignments or positions that might require temporary
travel for a specified, short duration of time, regardless of whether such
assignment or position is the result of circumstances related to the Change in
Control); or (vi) you are required, without your consent, to perform in a job
position, or substantial job assignment, for which you are not skilled or
trained; and (II) “Cause” means (a) your conviction of any felony or of a
misdemeanor involving moral turpitude, (b) your willful failure to perform your
duties or responsibilities, (c) your engaging in conduct which is injurious
(monetarily or otherwise) to the Employer, the Company, the Partnership or any
of their affiliates (including, without limitation, misuse of funds or other
property), (d) your engaging in business activities which are in conflict with
the business interests of the Partnership and its affiliates, (e) your
insubordination, (f) your engaging in conduct which is in violation of any
applicable policy or work rule of the Employer or its affiliates, (g) your
engaging in conduct





--------------------------------------------------------------------------------



, 2020
Page 6


which is in violation of the Employer’s (or its affiliates’) applicable safety
rules or standards or which otherwise causes or may cause injury to another
employee or any other person, or (h) your engaging in conduct which is in
violation of any applicable Code of Business Conduct and Ethics or which is
otherwise inappropriate in the office or work environment. For purposes of
clause (b) above, no act or failure to act, on your part, shall be considered
“willful” unless it is done, or omitted to be done, by you in bad faith or
without reasonable belief that your action or omission was in the best interests
of the Partnership and its affiliates. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of legal counsel for the Company or its affiliates shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Partnership and its affiliates. Notwithstanding
the foregoing, if at any particular time you are subject to an effective
employment agreement or change in control agreement with the Company, the
Employer or any of their Affiliates, then, in lieu of the foregoing definition,
“Good Reason” and “Cause” shall at that time have such meaning as may be
specified in such employment agreement or change in control agreement, as
applicable.


For purposes of this Award Agreement, “Change in Control” does not have the
meaning set forth in the Plan and instead means, and shall be deemed to have
occurred upon any of the following events: (i) any “person” or “group” within
the meaning of those terms as used in Sections 13(d) and 14(d)(2) of the
Exchange Act, other than the Partnership, Occidental Petroleum Corporation
(“Oxy”) or an Affiliate of the Company, the Partnership or Oxy, shall become the
beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of more than 50% of the combined voting power of
the equity interests in the Company, (ii) the equity holders of the Partnership
approve, in one or a series of transactions, a plan of complete liquidation of
the Partnership, (iii) the sale or other disposition by the Partnership of all
or substantially all of its assets in one or more transactions to any Person
other than or an Affiliate of the Company or the Partnership, or (iv) the
Company or an Affiliate of the Company ceases to be the general partner of the
Partnership and a single “person” or “group” within the meaning of those terms
as used in Sections 13(d) and 14(d)(2) of the Exchange Act, other than the
Company, the Partnership or Oxy or an Affiliate of the Company, the Partnership
or Oxy, beneficially owns more than 50% of the combined voting power of the
equity interests in the entity that is or becomes the general partner of the
Partnership. Notwithstanding the foregoing, with respect to a 409A Award where a
Change of Control would accelerate the timing of payment thereunder, the term
“Change of Control” shall mean a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company as defined in Section 409A of the Code and the 409A Regulations, but
only to the extent inconsistent with the above definition, and only to the
minimum extent necessary to comply with Section 409A of the Code and the 409A
Regulations as determined by the Committee. For the avoidance of doubt, in no
event will any sale by Oxy or its Affiliates of





--------------------------------------------------------------------------------



, 2020
Page 7


Common Units (or other limited partner interests in the Partnership), regardless
of amount, constitute a Change in Control hereunder.


If the Partnership is required to prepare an accounting restatement due to the
material noncompliance of the Partnership, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if you knowingly
engaged in the misconduct, were grossly negligent with respect to such
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
(whether or not you are one of the individuals subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002), the Plan Administrator may
determine that you shall reimburse the Partnership the amount of any payment in
settlement of an Award earned or accrued during the twelve-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.


Common Units issued upon payment of the PA shall be subject to the terms of the
Plan and the Partnership Agreement. Upon the issuance of Common Units, you
shall, automatically and without further action, (i) be admitted to the
Partnership as a Limited Partner (as defined in the Partnership Agreement) with
respect to the Common Units, and (ii) become bound, and be deemed to have agreed
to be bound, by the terms of the Partnership Agreement. Until Common Units are
issued to you upon payment of the PA, you shall have any of the rights or
privileges of a holder of Common Units in respect of any Common Units that may
become deliverable hereunder.


Notwithstanding anything herein to the contrary, in lieu of delivering Common
Units to you upon payment of the PA, the Company may elect at its discretion to
pay or cause to be paid some or all of the PA in cash equal to the Fair Market
Value of the Common Units that would otherwise be distributed as of the date of
payment or vesting.


Notwithstanding anything herein to the contrary, no amounts payable under this
Award Agreement shall be paid to you prior to the expiration of the six
(6)-month period following your “separation from service” (within the meaning of
Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”) to the
extent that the Company determines that paying such amounts prior to the
expiration of such six (6)-month period would result in a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of the applicable six (6)-month period (or such
earlier date upon which such amounts can be paid under Section 409A of the Code
without resulting in a prohibited distribution, including as a result of your
death), such amounts shall be paid to you. The intent of the parties is that the
payments and benefits under this Award Agreement comply with or be exempt from
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
Award





--------------------------------------------------------------------------------



, 2020
Page 8


Agreement shall be interpreted to be in compliance therewith. Nevertheless, to
the extent that the Committee determines that the PA or DERs may not be exempt
from (or compliant with) Section 409A of the Code, the Committee may (but shall
not be required to) amend this Award Agreement in a manner intended to comply
with the requirements of Section 409A of the Code or an exemption therefrom
(including amendments with retroactive effect), or take any other actions as it
deems necessary or appropriate to attempt to (a) exempt the PA or DERs from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the PA or DERs, or (b) comply with the
requirements of Section 409A of the Code. To the extent applicable, this Award
Agreement shall be interpreted in accordance with the provisions of Section 409A
of the Code. Notwithstanding anything in this Award Agreement to the contrary,
to the extent that any payment or benefit hereunder constitutes non-exempt
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
and such payment or benefit would otherwise be payable or distributable
hereunder by reason of your termination of employment, all references to your
termination of employment shall be construed to mean a Separation from Service,
and you shall not be considered to have a termination of employment unless such
termination constitutes a Separation from Service.




If you have any questions on this grant, please contact your HR representative.



